Citation Nr: 0803362	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a muscle disorder 
(myotonia atrophica) is denied.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1966 to November 
1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 


FINDINGS OF FACT

1.  A muscle disorder (myotonia atrophica) was noted on 
examination for service entrance.

2.  No permanent increase in severity of the preexisting 
muscle disorder (myotonia atrophica) during service is shown.


CONCLUSION OF LAW

A muscle disorder (myotonia atrophica) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Legal Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned. 38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.
 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service. 38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 
 

Background 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, medical 
research and private medical records and opinions.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he was in perfect physical 
condition at the time of his induction into the Marine Corps 
in 1966.  He claims that he had worked in construction doing 
hard labor just before entry into the Marine Corps.  The 
veteran alleges that after he had inoculations with an air 
gun, he developed muscle weakness and pain in addition to 
fatigue every time that the area was sprayed for mosquitoes.  
The veteran states that his condition deteriorated and by his 
graduation day from boot camp, he had lost complete use of 
his right arm and was having problems walking.  Additionally, 
he says that he spent two months in the United States Naval 
Hospital in Beaufort, South Carolina where he was diagnosed 
with an incurable muscle disease.  The veteran says that he 
now suffers with fatigue, weakness and pain; however, he 
claims he does not have myotonia atrophica as was diagnosed 
in service.  The veteran says that most of his care for his 
disease over the last 38 years has been chiropractic 
treatment and acupuncture.    

The veteran's pre-induction Report of Medical History dated 
February 1966 states that, according to the portion the 
veteran filled out, he suffered from swollen or painful 
joints; cramps in his legs; foot trouble; and that he had 
worn a brace or back support.  The veteran wrote on the form 
that his usual occupation was realty.  Additionally, the 
veteran indicated that he had been consulted or treated by 
clinics, physicians, or healers, or other practitioners 
within the previous 5 years - and he wrote Cove Hospital 
Physical Therapy in the explanatory section.  The document is 
signed by the veteran.  In the physician's summary, the 
examiner indicated that the veteran suffered from muscle 
spasms in his shoulders; had occasional leg cramps; and wore 
a back support in physical therapy outpatient clinic.  

The veteran's service treatment records (STR) describe 
extensive muscle problems during the time he was in-service.  
An STR dated July 1966 showed a contusion of the left 
patella.  The history states that the veteran fell and 
injured his knee and complained of marked pain when walking 
after this accident.  An STR dated August 1966 says that the 
veteran presented for a hematoma in his left thigh.  He had a 
history of muscle cramps in his right arm and his left leg; 
leaving him barely able to walk on his left leg.  The 
examiner treated him with warm soaks, Darvon compound and 
saline pills, which improved his condition.  

Another STR dated August 1966 shows that the veteran was 
complaining of cramps in his left leg.  His patellfemoral was 
swollen above the left knee (the same one injured the month 
before).  The veteran reported he had been having problems of 
this type for 5-6 years and had been treated at home.  An STR 
dated August 1966 states that he reported to sick call with 
complaints of muscles in his legs hurting and his right arm 
falling asleep.  An STR dated August 1966, states that he had 
stiffness in his left leg which was an apparent muscle spasm.  
The veteran gave a history of these symptoms beginning about 
four years before.  The examiner wrote that his spasms were 
probably heat cramps.  An STR dated August 1966 indicates 
that the veteran had a muscle spasm in his left leg and right 
arm.  An August 1966 STR states that the veteran was having 
muscle spasms in his arms and legs for which he was treated 
with a heat lamp.  

An additional August 1966 STR says that the muscle spasms 
were worse.  Another August 1966 STR indicates that the 
veteran had loss of power in his right arm and hand.  He was 
referred to a Medical Doctor.  An August 1966 consultation 
sheet, signed by a Doctor, states that the veteran had 
suffered with spasms in his right shoulder followed by 
weakness in his arm.  He complained of cramping and pains in 
his leg muscles and back muscles the duration of which was 
usually 4 to 5 weeks.  The veteran reported that his strength 
gained and waned in a cyclical fashion.  The examiner says 
that these spells were becoming more frequent.  The 
provisional diagnosis was muscular dystrophy.  

The veteran's Medical Board Report states that he was in 
service for three months and 14 days when his medical board 
met in October 1966.  He had been admitted to the hospital on 
August 24, 1966 and his medical board met on October 5, 1966.  
The Board found that the veteran had a primary diagnosis of 
myotonia atrophica which was not incurred in the line of 
duty, but existed prior to service, and was not aggravated by 
service.  The veteran appeared before the medical board in 
person and he was advised of the medical board findings at 
that time.  

There is a typed three page, single spaced detailed report of 
the veteran's condition attached to the Medical Board Report.  
The veteran was admitted to the U.S. Naval Hospital at Camp 
LeJeune, North Carolina in August 1966 for evaluation of the 
diagnosis of myopathy, etiology undetermined.  The admission 
history and record review revealed that the veteran noticed 
some muscle spasm in his neck, shoulders and legs 
approximately four year prior.  He was seen for this 
condition by his family doctor on multiple occasions and 
received physical therapy, muscle relaxants, nerve pills, and 
sleeping pills.  Initially, the muscle spasms would occur 
every four months and last for several weeks and then 
disappear.  The symptoms occurred with or without exercise 
and no diagnosis was established prior to the veteran's entry 
into service.  The veteran's muscle spasms became more 
frequent while he was at boot camp and occasionally occurred 
one right after another.  The muscle spasms occurred in both 
lower thighs, calves, chest, and in the shoulder.  The 
veteran had significant swelling in the lower left thing; he 
had hurt his left knee (as previously indicated) and had 
effusion of the left knee.  The veteran claimed he fell 
because he could not coordinate his legs.  

During the three weeks prior to his hospital admission, his 
handwriting had deteriorated due to his weakness in the right 
wrist and he had been unable to hold a rifle properly.  The 
examiner stated that the veteran continued to have 
intermittent muscle spasm but to a lesser degree due to a 
combination of the medications he was taking and the 
decreased activity while in the hospital.  The examiner 
diagnosed the veteran with myotonia atrophica and deemed him 
unfit for further military service by reason of physical 
disability and the physical disability was neither incurred 
in, nor aggravated by, his time in the Marine Corps.  

The veteran submitted a letter from himself to his parents 
with the envelope postmarked October 1966.  The veteran 
states in the letter that he feels fine but is a little sad 
because of his medical discharge.  Additionally, he states 
that he doesn't want anyone to know of his medical diagnosis 
and that he doubts he will be affected too much when he gets 
home.  

The veteran's file contains a significant amount of medical 
evidence for the Board's consideration.  There are medical 
records and reports from the Guilford Neurological 
Associates, Greensboro Orthopedic Center, and Williams 
Chiropractic Clinic as well as statements from Dr. K and Dr. 
R.

Records from Greensboro Orthopedic Center dated August 1996 
indicate a follow up from a hospital admission for an L4-5 
central disc protrusion.  The report shows there is no 
evidence of neurological deficit.  An additional record dated 
November 2002 indicates that the veteran plays golf about 
every two weeks and that his back flared up when he played 72 
holes two days in a row; however, he had no leg pain.  The 
examiner posited that this was a flare up of the veteran's 
degenerative disc disease which would settle down given time 
and medication.  

Dr. K wrote a letter dated January 2005 that he had treated 
the veteran between 1956 and 1965 for upper respiratory 
infections, the flu, and periodic immunizations.  Dr. K 
further attests that the veteran did not present with more 
serious difficulties of any organ system.  However, the Board 
notes that the veteran is not currently claiming for a 
disability of any organ system.

Dr. R wrote on a prescription pad note dated September 2004 
that the veteran has never had myotonia atrophica in his 
lifetime and further that he had an extensive work-up to rule 
this diagnosis out.   

A letter from Dr. W at the Williams Chiropractic Clinic 
states that his father had treated the veteran since 1984 and 
he had treated the veteran since 1998.  Dr. W states that the 
veteran has had severe muscle cramps in his legs and severe 
muscle cramps in his lower back since his time in Vietnam.  
Additionally, the veteran saw a chiropractor to control his 
pain; but Dr. W had notice an increase in low back spasms and 
increased cramping in his legs in the previous year.  Dr. W 
states that veterans who fought in war have increased 
problems with falling and other traumas due to the violence 
evidenced during wartime.  Dr. W referred the veteran to a 
neurologist for his increased leg cramps and muscle spasms 
and indicates that he may have other neurological problems.  
According to the veteran's STRs and DD214, he never served in 
Vietnam.  The Board is not bound to accept medical 
conclusions which are based on a history supplied by the 
veteran, where the history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993).

The veteran has submitted definitions of myotonia and atrophy 
photocopied from a medical dictionary as well as a few 
paragraphs detailing myotonia atrophica in a medical 
textbook.  The articles do not specifically discuss the 
veteran's condition or the etiology for such.  Thus, the 
articles are entitled to little, if any, probative weight.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish a nexus between current disability and military 
service).

The examination report from Dr. L at Guilford Neurological 
indicates that the veteran had a nerve conduction study 
during June 2004 which was unremarkable; with no evidence of 
myotonic dystrophy on the EMG.  The examiner noted that the 
veteran's CPK rate was high but attributed this value to the 
veteran taking Crestor.  The examiner was unsure of an 
explanation for the veteran's symptoms but attributed it to 
psoriatic arthritis.  In the examination report completed by 
Dr. L, dated May 2004, he explains the veteran's neurological 
evaluation is for numbness in his hands and arms and various 
joint stiffness.  Dr. L states that the veteran plays golf 
once a week and notices when the veteran holds the clubs he 
has numbness; additionally, he has pain in his heels and 
along the anterior shin.  The veteran relayed to Dr. L that 
he was diagnosed with a degenerative muscle disease while in 
the Marine Corps manifesting in right arm and right leg 
weakness.  The veteran further told Dr. L that he had been 
seen by Dr. S and that the symptoms resolved approximately 
one year after he had been discharged from service.  Dr. L 
posits that the veteran may have had a brachial and 
lumbosacral plexitis or a history of transverse myelitis.  
Dr. L diagnosed the veteran with bilateral carpal tunnel 
syndrome; possible posterior tibial neuropathy causing foot 
and leg pain; and psoriasis, which is most likely the cause 
of the arthropathy.   


Analysis 

The Board finds the report of the Medical Board and in-
service treatment records to be highly probative. The report 
was based upon a detailed history of a pre-service disability 
provided by the veteran, as well as in-depth examinations by 
qualified physicians. The service treatment records indicate 
that the veteran had been treated for a number of years for 
his muscle problems.  Although the veteran has gone on the 
record as saying that he was in perfect physical condition 
when enlisting in the military, his testimony comes over 30 
years after service. In this regard, the Board finds the 
veteran's contemporaneous statements to the service 
department physicians are entitled to much greater weight 
than the veteran's current contentions. Since the veteran's 
claimed disability is clearly indicated by a medical examiner 
on the pre-induction examination as discussed below, his 
disorder was noted on entering service and the presumption of 
soundness does not apply.

Concerning the veteran's contention that his disability was 
caused by his inoculations while in service, the veteran does 
not present any medical evidence or a medical nexus opinion 
supporting this claim.  There is no evidence in the veteran's 
claims file supporting this conclusion and there is ample 
evidence presented that the veteran's disability onset 
several years before the time of any in-service inoculations.

Aggravation is not indicated where there is a temporary flare 
up and the effects are not permanent.  The Medical Board 
findings indicate that the veteran's symptoms were improving 
with medication and rest while at the U.S. Naval Hospital in 
Camp LeJeune.  More importantly, the veteran indicated to Dr. 
L that his physical problems in-service resolved within one 
year of his discharge. Additional post-service medical 
records, although showing treatment for various orthopedic 
conditions, do not demonstrate a current muscle disorder, 
myotonic atrohphica or otherwise, which has been related to 
the veteran's period of military service. Therefore, any 
increased symptomatology of a muscle condition he may have 
experienced in service was temporary and there was no 
permanent worsening of such muscle condition in-service.   

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the veteran currently experiences a muscle disorder which had 
its onset in or was aggravated by his tour of military duty.

The Board acknowledges the veteran's contentions that his 
muscle condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a muscle disorder (myotonia atrophica) 
is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


